Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Notice to Applicant
Claims 1-16 have been examined in this application. This communication is the
first action on the merits. Information Disclosure Statement (IDS) filed on 09/27/2019 has been acknowledged. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  The limitations “recording unit”; “external unit” and “communication unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As stated in the Claim Interpretation section ,  “recording unit” ; “external unit” and “communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 11 states “communication unit”, configured to automatically transmit the parameter values to at least one “external unit”, but there is no corresponding structure for the functions recited. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claim 16 is rejected based on its dependency of Claim 11.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 and 12-15 are directed to a method for managing and monitoring a project/process, and Claims 11 and 16 are directed to a system for managing and monitoring a project/process.
Claim 1 recites a method for managing and monitoring a project/process, and Claim 11 recites a system for managing and monitoring a project/process, which include automatically recording parameter values of at least one parameter at different stipulable positions in a monitoring area; and automatically transmitting the parameter values.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – managing personal behavior or interactions between people.”  Other than reciting a “recording unit”, “external unit”, and “communication unit” nothing in the claim elements preclude the step from being a “Methods of Organizing Human Activity” – managing personal behavior or relationships or interactions between people.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The processor is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in project or process management. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “recording unit”, “external unit”, and “communication unit” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and Storing and retrieving information in memory, Versata Dev. Group, Inc. v.SAP Am., Inc., 793 F.3d 1306 ; Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-10 and 12-16 recite the additional elements of recording parameters by communication, generating a blueprint from the parameter values, assigning to the blueprint status information, progress information, use information, and/or navigation information; time-dependent/location-dependent data records; locating the blueprint based on geoparameter; recording different parameters where the blueprint is generated from further parameter values;  assigning a position to one piece of information; generates a process plan and Gantt chart on the basis of the parameter values; wherein the project is a building project and the process is a building use.; wherein the communication of the recording unit and the construction unit is bidirectional communication; wherein the data record is at least one ground plan; wherein the at least one geoparameter is at least one geographical map; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1 and 11.  Regarding Claim 2-4, Claim 6-10 and Claim 13 and the additional element of “recording unit”, “external unit” it is   See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 and 11-16 are rejected under 35 U.S.C. 102a(1) as being
unpatentable by Hall, US Publication No. 20160335731A1 [hereinafter
Hall] in view of Lee et al, US Publication No. 20140095119A1 [hereinafter
Lee].
Regarding Claim 1, 
Hall teaches
A method for one or more of managing and monitoring one or more of a project and a process comprising automatically recording parameter values of at least one parameter... in a monitoring area via at least one recording unit; (Hall Par. 137-“In that regard, with reference to FIG. 42, an information monitoring and management system is denoted generally by the reference numeral 4210. Information monitoring and management system 4210 is a cloud-based digital platform that enables a wide-variety of inputs and outputs for use in monitoring, managing, and maintaining a physical resource or a number of physical resources that employ(s) connected sensors, such as buildings (and related building systems ….), data centers, industrial works (…), laboratory equipment, manufacturing equipment, warehouse supply chain and inventory equipment, vehicles, cargo containers, smart/connected appliances, etc. It should be understood that system 4210, while primarily described as a cloud-based embodiment, may additionally or alternatively be stored, installed, and/or executed on a server or servers that are located at a facility at which the system is deployed.”; Par. 139-“Information monitoring and management system 4210 includes a number of inputs denoted generally by reference numeral 4212. It should be appreciated that the inputs 4212 can be inputs from essentially any type of source that is monitored or produces an output. … Inputs from components 4212 are input into an electronic processor (not shown in FIG. 42) of the information monitoring and management system 4210. These inputs may be stored, analyzed, computationally manipulated according to a set of rules, compared with stored or variable thresholds, etc.”)
and automatically transmitting the parameter values to at least one external unit via at least one communication unit (Hall Par. 18- “Additionally, the FCS may be a comprehensive component of a cloud-based Internet of Things information monitoring and management system and platform. Such a system and platform enables monitoring of data in at least substantially real-time from a variety of sensors (such as sensors in buildings, in mobile devices, on equipment, on vehicles, on communications equipment, in industrial works such as sewers, Internet of Things devices, etc.), setting alert and alarm thresholds, generating alerts and alarms, automatically generating work orders based on alerts and alarms, storing, displaying and communicating data trends, provision of digital regulatory management recording-keeping tools, provision of data trend information and recommendations for energy-use optimization and management, cost center management, provision of statistical analysis and tools to aid in capital planning, generate and manage work orders, define areas and asset groups in buildings, and other functionality.”; Par. 174-“ Sensor trend data captured by the information monitoring and management system 4210 can be used to aid in troubleshooting and system monitoring. By using API communications, data for individual assets is captured and used to drive workflows. These workflows are documented and stored to provide users the ability to track asset work history as well as providing supplemental documentation for regulatory agencies in the event of an inspection.”; Par. 186-“ Using the known position and other location-related information from a mobile device, such as a maintenance professional's tablet computer or smartphone, information relating to the room or area in which the professional is working can be automatically sent to the professional's mobile device based on location. For example, system 4210 determines that, if the professional is likely in Room 104 in proximity to and/or facing the chiller, information indicative of the chiller that is stored in system 4210 may be transmitted to the professional's mobile device without the necessity of any or many inputs from the professional.);
Hall teaches position data in Par. 141 and the feature is expounded on in the following teaching by Lee:
… at different stipulable positions (Lee Par. 13-“ In order to achieve the above object, according to one aspect of the present invention, there is provided a system for location-based construction project management, comprising: a design information storage section being stored therein a 2D plot or a 3D model of a building; a work place code storing means, being deployed at respective work places of the building under construction, and being stored therein location information of the respective work places; a wireless terminal to be provided with local information of the work place and the location information from the work place code storing means; a work place mapping section wherein the location information which is inputted from the work place code storing means to the wireless terminal is mapped with respect to a locational numeric data of the work place within the 2D plot or the 3D model stored in the design information storage section; and a construction information storage section wherein the local information, acquired by the wireless terminal, is stored therein, as linked with the locational numeric data mapped with the location information by the work place mapping section. “)
Hall and Lee are directed to project management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hall to improve upon the location data, as taught by Lee, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hall with the motivation of increasing low accuracy for location information of facilities using a mobile device, a global positioning system ( GPS) or  a sensor  (Lee Par.5).

Regarding Claim 2, 
The method as claimed in claim 1, wherein at least one parameter value of the at least one parameter is recorded via the recording unit by a communication with at least one construction unit; (Hall Par. 18-“ As illustrated and described, the Facility Content System (FCS) is a useful system and set of digital and/or online tools for use in managing and maintaining a building. … Additionally, the FCS may be a comprehensive component of a cloud-based Internet of Things information monitoring and management system and platform. Such a system and platform enables monitoring of data in at least substantially real-time from a variety of sensors (such as sensors in buildings, in mobile devices, on equipment, on vehicles, on communications equipment, in industrial works such as sewers, Internet of Things devices, etc.), setting alert and alarm thresholds, generating alerts and alarms, automatically generating work orders based on alerts and alarms, storing, displaying and communicating data trends, provision of digital regulatory management recording-keeping tools, provision of data trend information and recommendations for energy-use optimization and management, cost center management, provision of statistical analysis and tools to aid in capital planning, generate and manage work orders, define areas and asset groups in buildings, and other functionality. ”; Par. 165-“ Reference numeral 4312 denotes a machine or equipment in a building automation system (BAS). As denoted at step 4316, a sensor 4314 on the machine or equipment 4312 outputs data values to a controller workstation 4318. The BAS may be set-up to transmit data from sensors according to a desired frequency, such as each one (1) minute, every five (5) minutes, every ten (10) minutes, every fifteen (15) minutes, etc. The controller workstation 4318, as illustrated, is locally installed in the building being automated by the BAS.”)
Regarding Claim 3, 
The method as claimed in claim 1, wherein the external unit generates at least one blueprint from the parameter values of the at least one parameter; (Hall Par. 89-90-“ Prior to delivering the FCS to the facility owner, many forms of data must be populated from various sources. Though most system data can be administered through typical administration interfaces before and after system delivery, certain tools will need to be available during the initial data population process to facilitate bulk data loading. Examples of this bulk data loading are: import template files and system exports, image content from design drawing and BIMs, integration to and from backend general contractor systems, hotspots within mechanical views linked to equipment definitions, and data submission portals.; Certain data sets used to perform the initial population of the system will be driven from systems or functions within the general contractor's organization during the original design and build phases. Examples of this are integration to and from backend general contractor systems, including image content from design drawing and BIMs, hotspots within mechanical views linked to equipment definitions and client account administration.”; Par. 110-“ Referring to FIGS. 7a, 7b and 7c, a process flow for submittal of data for initial population of the database is shown. Various inputs from the architect, project manager, project coordinator, subcontractor, and legacy databases are shown flowing into the facility content system database. This initial process flow can be accomplished during the initial construction phase of the facility or building. This process creates a baseline database construct with the detailed design level information utilized during the construction phase of the project. The facility content system allows this information to be modified during the construction phase of the project and upon its completion. Therefore, when the facility content system is delivered to the end user for building management the database is pre-populated and ready for any further modifications to the data as daily operation of the building continues.”)
Regarding Claim 4, 
The method as claimed in claim 3, wherein the external unit takes the parameter values of the at least one parameter as a basis for assigning to the blueprint one or more of at least one piece of status information, a piece of progress information, a piece of use information, and/or a piece of navigation information.; (Hall Par. 86-“The user interface of the present invention also provides an Administration function where users create, read, update and delete information in a database. The information that can be operated includes User Maintenance information such as information related to properties or Role Maintenance. Account Maintenance can also be an administrative tool provided to the user where the user can create, read, update and delete client account information, building maintenance information and area maintenance information and room maintenance information including Room Project ID, Room Description, Room Number (Building Assigned), Navigation Code (QR Code), Area (From Defined Areas), Link to "Room Equipment Maintenance", Template Type and Facility Data [blueprint]. Some information may have restrictions on editing. The user can also create, read, update and delete information related to equipment maintenance including general notes relating to types of equipment in the building, warranty information, subcontractor contact information, vendor contact information, service contract information, maintenance schedule and specification sheets. ….”; See Par. 110 and Par. 101-“ A Custom Property can be a mechanism to allow users to add custom data items to Buildings, Rooms, Equipments, or other supported objects. A Custom Property can be comprised of a value and a Custom Property Type.”)
Regarding Claim 5, 
The method as claimed in claim 3, wherein the external unit takes the parameter values of the at least one data record that is one or more of time-dependent and location-dependent, which data record is independent of the parameter values of the at least one parameter, is used to generate the blueprint; (Hall Par. 87-“Other Administration functions can include automated task generation in the Work Order System where, upon completion of a previous scheduled task, a new one is created. Multiple schedules can exist for a single piece of equipment. The initial work order task can be generated and, if a part is modified, the existing task can be left as-is; and if a schedule is modified, then the existing task can be updated. When a work order task is deleted, all associated work order tasks can also be deleted. The system can also distinguish between automatically scheduled work orders and requested work orders. The following information can be included in the work order; Work Order ID; Requester; Room; Part (Optional); Description; Status; Priority (High, Med, Low); Estimated Effort; Actual Effort; Material Cost; Task List; Custom Properties; various time stamp (TS) information; Requested TS; Activate On TS; Requested Completion TS; Actual Completion TS; and Cancelled TS, as well as user stamp information for such actions.”; Par. 110-“ This initial process flow can be accomplished during the initial construction phase of the facility or building. This process creates a baseline database construct with the detailed design level information utilized during the construction phase of the project. The facility content system allows this information to be modified during the construction phase of the project and upon its completion. Therefore, when the facility content system is delivered to the end user for building management the database is pre-populated and ready for any further modifications to the data as daily operation “; See Fig. 11 and 12 )

Regarding Claim 6, 
The method as claimed in claim 3, wherein the external unit locates the blueprint on the basis of at least one geoparameter; (Hall Par. 14-“ The present invention is a system and method that provides a unique building maintenance tool which leverages the information collected during the design and construction phase of the building lifecycle. User access to BIMs, Revit (or other similar building design software) schedules and other data sources within the unique construction process provide clients with a post occupancy view… With the present invention, mobile users can use a mobile device to scan 2 dimensional barcodes or QR Codes or other type of geo-referencing code including RFIDs and thereby use the mobile device as the primary navigation portal to room and equipment information and images.; Par. 235-“ In embodiments of the invention, key plans are generated using geo-location techniques, such as by tracing a mobile device that transmits coordinate information around the interior of each wall” )

Regarding Claim 7, 
The method as claimed in claim 3, wherein the recording unit records further parameter values of at least one further parameter, that is different than the at least one parameter, and wherein the blueprint is generated from the further parameter values of the at least one further parameter; (Hall Par. 86-“The user interface of the present invention also provides an Administration function where users create, read, update and delete information in a database. The information that can be operated includes User Maintenance information such as information related to properties or Role Maintenance. Account Maintenance can also be an administrative tool provided to the user where the user can create, read, update and delete client account information, building maintenance information and area maintenance information and room maintenance information including Room Project ID, Room Description, Room Number (Building Assigned), Navigation Code (QR Code), Area (From Defined Areas), Link to "Room Equipment Maintenance", Template Type and Facility Data [blueprint]. ; Par. 110-“ Referring to FIGS. 7a, 7b and 7c, a process flow for submittal of data for initial population of the database is shown. Various inputs from the architect, project manager, project coordinator, subcontractor, and legacy databases are shown flowing into the facility content system database. This initial process flow can be accomplished during the initial construction phase of the facility or building. This process creates a baseline database construct with the detailed design level information utilized during the construction phase of the project. The facility content system allows this information to be modified during the construction phase of the project and upon its completion. Therefore, when the facility content system is delivered to the end user for building management the database is pre-populated and ready for any further modifications to the data as daily operation of the building continues.”)
Regarding Claim 8, 
The method as claimed in claim 1, wherein the external unit takes at least one data record that is one or more of time-dependent and location-dependent, which data record is independent of the parameter values of the at least one parameter, as a basis for ascertaining at least one proposed positioning parameter for the recording unit ; (Hall Par. 18-“ As illustrated and described, the Facility Content System (FCS) is a useful system and set of digital and/or online tools for use in managing and maintaining a building. Additionally, the FCS may include additional functionality and/or be a part of, and integrated with, a more comprehensive information monitoring and management system that monitors a number of other or additional sensors, including Building Automation System (BAS) sensors and/or Internet of Things (IoT)-type sensors and that receives additional information from other systems and sources of data. Additionally, the FCS may be a comprehensive component of a cloud-based Internet of Things information monitoring and management system and platform. Such a system and platform enables monitoring of data in at least substantially real-time from a variety of sensors [time and location]] (such as sensors in buildings, in mobile devices, on equipment, on vehicles, on communications equipment, in industrial works such as sewers, Internet of Things devices, etc.), setting alert and alarm thresholds, generating alerts and alarms, automatically generating work orders based on alerts and alarms, storing, displaying and communicating data trends, provision of digital regulatory management recording-keeping tools, provision of data trend information and recommendations for energy-use optimization and management, cost center management, provision of statistical analysis and tools to aid in capital planning, generate and manage work orders, define areas and asset groups in buildings  [positioning parameter], and other functionality.”)
Regarding Claim 9, 
The method as claimed in claim 8, wherein the external unit assigns a position of the recording unit to at least one piece of information of the data record ; (Hall Par. 83-“ The Main Room View can also be accessed from the Building View navigation tree. In the Main Room View, a user can view various images of the Key Plan of a floor or an area of floor. A Reference key to the location of room in building can be provided and can be linked to a larger image of the same view. The current room can be highlighted and embedded within the area image and enlarged key view images can be provided. An "Extended Room View" Image can also be provided where the surrounding areas around the room or area are shown. A description of the room can be provided and various Room Construction Codes and Facility Defined Room Codes. Links can be provided to photographs of interior of room (NESW); to within "Extended Room View" to adjacent rooms visible within view; to "Structural View Above"; to "Structural View Below"; to "Mechanical View"; to "Electrical View"; to "Facility Data"; and to a page displaying Items like Wall Paint Color 1&2, Ceiling type, Mechanical Access Requirements, square feet, cubic feet, flooring. Facility Data Types can be predefined.)

Regarding Claim 11,  
Hall teaches
A system for one or more of managing and monitoring one or more of a project and a process comprising: at least one recording unit configured to automatically record parameter values of at least one parameter … in a monitoring area; (Hall Par. 137-“In that regard, with reference to FIG. 42, an information monitoring and management system is denoted generally by the reference numeral 4210. Information monitoring and management system 4210 is a cloud-based digital platform that enables a wide-variety of inputs and outputs for use in monitoring, managing, and maintaining a physical resource or a number of physical resources that employ(s) connected sensors, such as buildings (and related building systems ….), data centers, industrial works (…), laboratory equipment, manufacturing equipment, warehouse supply chain and inventory equipment, vehicles, cargo containers, smart/connected appliances, etc. It should be understood that system 4210, while primarily described as a cloud-based embodiment, may additionally or alternatively be stored, installed, and/or executed on a server or servers that are located at a facility at which the system is deployed.”; Par. 139-“Information monitoring and management system 4210 includes a number of inputs denoted generally by reference numeral 4212. It should be appreciated that the inputs 4212 can be inputs from essentially any type of source that is monitored or produces an output. … Inputs from components 4212 are input into an electronic processor (not shown in FIG. 42) of the information monitoring and management system 4210. These inputs may be stored, analyzed, computationally manipulated according to a set of rules, compared with stored or variable thresholds, etc.”)
and having at least one communication unit, configured to automatically transmit the parameter values to at least one external unit (Hall Par. 18- “Additionally, the FCS may be a comprehensive component of a cloud-based Internet of Things information monitoring and management system and platform. Such a system and platform enables monitoring of data in at least substantially real-time from a variety of sensors (such as sensors in buildings, in mobile devices, on equipment, on vehicles, on communications equipment, in industrial works such as sewers, Internet of Things devices, etc.), setting alert and alarm thresholds, generating alerts and alarms, automatically generating work orders based on alerts and alarms, storing, displaying and communicating data trends, provision of digital regulatory management recording-keeping tools, provision of data trend information and recommendations for energy-use optimization and management, cost center management, provision of statistical analysis and tools to aid in capital planning, generate and manage work orders, define areas and asset groups in buildings, and other functionality.”; Par. 174-“ Sensor trend data captured by the information monitoring and management system 4210 can be used to aid in troubleshooting and system monitoring. By using API communications, data for individual assets is captured and used to drive workflows. These workflows are documented and stored to provide users the ability to track asset work history as well as providing supplemental documentation for regulatory agencies in the event of an inspection.”; Par. 186-“ Using the known position and other location-related information from a mobile device, such as a maintenance professional's tablet computer or smartphone, information relating to the room or area in which the professional is working can be automatically sent to the professional's mobile device based on location. For example, system 4210 determines that, if the professional is likely in Room 104 in proximity to and/or facing the chiller, information indicative of the chiller that is stored in system 4210 may be transmitted to the professional's mobile device without the necessity of any or many inputs from the professional.);
Hall teaches position data in Par. 141 and the feature is expounded on in the following teaching by Lee:
… at different stipulable positions (Lee Par. 13-“ In order to achieve the above object, according to one aspect of the present invention, there is provided a system for location-based construction project management, comprising: a design information storage section being stored therein a 2D plot or a 3D model of a building; a work place code storing means, being deployed at respective work places of the building under construction, and being stored therein location information of the respective work places; a wireless terminal to be provided with local information of the work place and the location information from the work place code storing means; a work place mapping section wherein the location information which is inputted from the work place code storing means to the wireless terminal is mapped with respect to a locational numeric data of the work place within the 2D plot or the 3D model stored in the design information storage section; and a construction information storage section wherein the local information, acquired by the wireless terminal, is stored therein, as linked with the locational numeric data mapped with the location information by the work place mapping section. “)
Hall and Lee are directed to project management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hall to improve upon the location data, as taught by Lee, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hall with the motivation of increasing low accuracy for location information of facilities using a mobile device, a global positioning system ( GPS) or  a sensor  (Lee Par.5).

Regarding Claim 12 and Claim 16, 
The system (method) as claimed in claim 11 (1), wherein the project is a building project and the process is a building use. (Hall Par. 10-“ A building's life cycle can include several phases. A pre-design phase can be when the project is initially conceived for a building, facility or product, and can include site analysis, project pro forma (the analysis of the financial feasibility and related design of the project), program development, and the like. During the design phase, the building components of the project are designed, which can be items that are necessary for the operation or maintenance of the building or are inherently permanent. The design phase includes schematic design and design development of the project. The documentation can include the detailed documentation of the design that is further refined down to the detailed drawing, which can include non-permanent fixtures and infrastructure. The documentation phase can include working drawings, specifications, and construction contracts, and the like. Typically, after the documentation phase is the pricing phase where the project is priced or bid. Typically, after the pricing phase the project is implemented.”; Par. 13-“ The invention is a system and method for providing a detailed Facility Content System (FCS) that leverages a Building Information Model (BIM) created during the design and build phases of the process of construction to deliver Operations and Maintenance (O&M) content to building owners. The O&M content can have the level of detail required during the detailed design and build phases thereby providing sufficient information to the operator/owner for ongoing operations and maintenance.”)

Regarding Claim 13, 
The method as claimed in claim 2, wherein the communication of the recording unit and the construction unit is bidirectional communication. (Hall Par. 14-“ The present invention is a system and method that provides a unique building maintenance tool which leverages the information collected during the design and construction phase of the building lifecycle. User access to BIMs, Revit (or other similar building design software) schedules and other data sources within the unique construction process provide clients with a post occupancy view previously unobtainable. The solution provides for simple integration with external data sources through data file import or direct integration.”; Par. 140-“ As will be appreciated, sensors and communications functionality may be located on a wide variety of equipment (smoke detectors, carbon monoxide detectors, motion detectors, lights, vents, ducts, elevators, escalators, door handles, switches, locks, window coverings, kitchen appliances, HVAC systems and components, filtration equipment, dispensing equipment such as toilet paper dispensers, paper-towel dispensers, soap dispensers, etc.). For example, dispensing devices may send an alert when they are running low of the commodity that they hold.”)
Regarding Claim 14, 
The method as claimed in claim 5, wherein the data record is at least one ground plan. (Hall Par. 83-“ The Main Room View can also be accessed from the Building View navigation tree. In the Main Room View, a user can view various images of the Key Plan of a floor or an area of floor. A Reference key to the location of room in building can be provided and can be linked to a larger image of the same view. The current room can be highlighted and embedded within the area image and enlarged key view images can be provided.”)

Regarding Claim 15, 
The method as claimed in claim 6, wherein the at least one geoparameter is at least one geographical map. (Hall Par. 235-“ In embodiments of the invention, key plans are generated using geo-location techniques, such as by tracing a mobile device that transmits coordinate information around the interior of each wall”; Par. 16-“ The invention can also organize and segregate data for uses other than facility content management. For example, the present invention is useful as an information management system for municipalities, cities, counties, or other geographical zones.”)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hall, US Publication No. 20160335731A1 [hereinafter Hall], in view of Lee et al, US Publication No. 20140095119A1 [hereinafter Lee],  in further view of  Li, US Publication No. 20140249882 A1 [hereinafter Li]. 
Regarding Claim 10,
Hall in view of Lee teach the method as claimed in claim 1,…
Hall in view of Lee fail to teach the following feature taught by Li:
wherein the external unit generates one or more of at least one process plan and at least one Gantt chart on the basis of the parameter values of the at least one parameter. (Hall Par. 41-“ The input/output device 206 provides an interface between a user and the system 200. The user may input new project data to the memory 204 or retrieve any data from the memory 204. For example, the user may add a new resource requirement or update the memory 204 with newly available resources to the system 200. The user can also change or modify any pre-stored data in the memory 204 using the input/output component 206. The input/output component 206 preferably includes a display device which provides a graphical user interface (GUI) to the user. The user can view the algorithm settings and visualization of the current state of a project. For example, the input/output component 206 may visualize the optimized project schedules as a Gant Chart, with horizontal bars representing project activities and resource profile showing utilization of resources. However, it should be understood that any form of interface can be implemented in the input/output device 206.”; Par. 4-“ This invention relates generally to project scheduling and management, more specifically, to scheduling projects with both resource constraints and stochastic task durations.”)

Hall, Lee and Li are directed to project management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hall in view of Lee to improve upon the workflow and scheduling, as taught by Li, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hall in view of Lee with the motivation of reducing many uncertainties that exist in task durations or task resources (Li Par.6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20140240125 A1 to Burch et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Patent Examiner, Art Unit 3624   

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624